         Case 5:17-cv-03504-EJD Document 65 Filed 03/14/19 Page 1 of 3



 1    KELLEY DRYE & WARREN LLP
        Tahir L. Boykins (State Bar No. 323441)
 2    10100 Santa Monica Boulevard, 23rd Floor
      Los Angeles, CA 90067-4008
 3    Telephone: (310) 712-6100
      Facsimile: (310) 712-6199
 4    tboykins@kelleydrye.com

 5    KELLEY DRYE & WARREN LLP
        Lauri A. Mazzuchetti (pro hac vice)
 6      Geoffrey W. Castello (pro hac vice)
      One Jefferson Road, 2nd Floor
 7    Parsippany, New Jersey 07054
      Telephone: (973) 503-5900
 8    Facsimile: (973) 503-5950
      lmazzuchetti@kelleydrye.com
 9    gcastello@kelleydrye.com

10    Attorneys for Defendants
      The Häagen-Dazs Shoppe Company, Inc.,
11    Nestlé Dreyer’s Ice Cream Company, and Nestlé USA, Inc.

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13
     MELANIE G. SAN PEDRO-SALCEDO,                         Case No. 17-cv-03504-EJD
14   individually, and on behalf of all others similarly
     situated,                                             Assigned to Hon. Edward J. Davila
15
                              Plaintiff,
16                                                         NOTICE OF WITHDRAWAL OF
            v.                                             APPEARANCE OF
17                                                         SARAH E. DIAMOND
     THE HÄAGEN-DAZS SHOPPE COMPANY,
18   INC., a New Jersey corporation; NESTLÉ
     DREYER’S ICE CREAM COMPANY, a
19   Delaware corporation; NESTLÉ USA, INC., a
     Delaware corporation; and DOES 1 through 50,
20
                              Defendants.
21

22

23

24

25

26
27

28

                                NOTICE OF WITHDRAWAL OF COUNSEL
                                                                                 5:17-CV-03504-EJD
       Case 5:17-cv-03504-EJD Document 65 Filed 03/14/19 Page 2 of 3



 1   TO THE CLERK OF THE COURT:
 2         PLEASE TAKE NOTICE that Sarah E. Diamond, formerly of Kelley Drye
 3   & Warren LLP, respectfully submits this notice to withdraw her appearance as
 4   counsel of record for defendants The Häagen-Dazs Shoppe Company, Inc.,
 5   Nestlé Dreyer’s Ice Cream Company, and Nestlé USA, Inc.in the above-captioned
 6   proceeding.
 7         I am no longer associated with Kelley Drye & Warren LLP. Defendants continue to be

 8   represented by Kelley Drye & Warren LLP as counsel in this matter and all other attorneys

 9   involved in this action from Kelley Drye & Warren LLP will remain as counsel of record for

10   Defendants.

11

12   DATED: March 14, 2019                   Respectfully submitted
13
                                             By: /s/ Sarah E. Diamond
14                                           Sarah Diamond (State Bar No. 281162)
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            2
                            NOTICE OF WITHDRAWAL OF COUNSEL
                                                                             5:17-CV-03504-EJD
       Case 5:17-cv-03504-EJD Document 65 Filed 03/14/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2                I hereby certify that I have served a true and correct copy of the NOTICE OF
     WITHDRAWAL OF COUNSEL this 14th day of March, 2019, by filing this Notice on the
 3   Court’s ECF:
 4
                  JAURIGUE LAW GROUP
 5                Michael J. Jaurigue (SBN 208123)
                  michael@jlglawyers.com
 6                Ryan A. Stubbe (SBN 289074)
                  ryan@jlglawyers.com
 7                300 West Glenoaks Boulevard, Suite 300
                  Glendale, California 91202
 8
                  Telephone: (818) 630-7280
 9                Facsimile: (888) 879-1697

10                GLANCY PRONGAY and MURRAY LLP
                  Danielle Leigh Manning
11                dmanning@glancylaw.com
12                Marc Lawrence Godino
                  mgodino@glancylaw.com
13                Stan Karas
                  SKaras@glancylaw.com
14                1925 Century Park East Suite 2100
                  Los Angeles, CA 90045
15                Telephone: (310) 201-9150
16                Facsimile: (310) 201-9160

17                GREENSTONE LAW APC
                  Mark Samuel Greenstone
18                mgreenstone@greenstonelaw.com
                  1925 Century Park East, Suite 2100
19                Los Angeles, CA 90067
20                Telephone: (310) 201-9156
                  Facsimile: (310) 201-9160
21
                  Attorneys for Plaintiff
22

23
     Dated: March 14, 2019                      /s/ Tahir L. Boykins
24                                              Tahir L. Boykins (State Bar No. 323441)

25

26
27

28


                                                    2
                                            CERT. OF SERVICE
